DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  

Regarding claim 1:  The single row decoder as disclosed does not  provide the same row selection bit directly to the first pre-decoder or the second pre-decoder but rather separate decoded bits sel<0> and sel<1> are provided, respectively, to the first and second pre-decoders.  Please fix.

Regarding claim 16:  The amended removed phrase “.

 Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the single row decoder receives a second segment of the row address, identifies a row selection bit from the second segment of the row address, and provides the row selection bit directly to the first pre-decoder or the second pre-decoder to thereby select either the first row or the second row based on the row selection bit from the row address” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2002/0181315 A1).

Regarding claim 20:  Lee (FIG. 1) teaches a method, comprising:
     fabricating a first memory cell array (MAT1 200) having a first number of rows; 
     fabricating a second memory cell array (MAT2 210) having a second number of rows; 
     fabricating a first row decoder (230 and/or 231) coupled to the first memory cell array for accessing the first number of rows;
     fabricating a second row decoder (240 and/or 241) coupled to the second memory cell array for accessing the second number of rows;

     fabricating a second pre-decoder (R2 104) coupled to the second row decoder that selects a second row from the second number of rows based on the row address; and
     fabricating a single row decoder (FIG. 8) that is coupled directly to the first pre-decoder and the second pre-decoder, wherein the single row decoder provides a row selection signal (MAT1 and/or MAT2 signals) directly to the first pre-decoder or the second pre-decoder to thereby select the first row or the second row.

Regarding claim 21:  Lee teaches the method of claim 20, wherein:

     the second pre-decoder (R2 104) comprises a third row pre-decoder (a second instance of NOR1 and NOR2) and a fourth row pre-decoder (a second instance of I4 and I5; see the detailed circuit in FIG. 7, which comprises components, each of which may be also referred to as a pre-decoder) coupled to the second row decoder that selects the second row from a third partition or a fourth partition (analogous to the first and second partitions, respectively) of the second number of rows (MAT2) based on the row address (AX<8:0>).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2002/0181315 A1).


Regarding claim 1:  Lee teaches an integrated circuit, comprising:
     a memory cell array (an array comprising MAT1 and MAT2 in FIG. 1) having a first number of rows (the rows in MAT1) and a second number of rows (the rows in MAT2); 
     a first row decoder array (230, 231) coupled to the memory cell array for accessing the first number of rows;
     a second row decoder array (240, 241) coupled to the memory cell array for accessing the second number of rows:
     a first pre-decoder (R1 of FIG. 6) with multiple row pre-decoders (as seen in FIG. 6 and FIG. 7, R1 103 is with or had other row pre-decoders OR as seen in FIG. 7 the pre-decoder comprises multiple components, which may each be referred to as row pre-decoder in various combinations) coupled to the first row decoder array (as seen in FIG. 
        a second pre-decoder (R2 Pre-decoder in Row Pre-Decoder 100 as seen in FIG. 6) coupled to the second row decoder array, wherein the second pre-decoder receives the first segment (AX<8:6>) of the row address selects a second row from the second number of rows (MAT2) based on the first segment of the row address; and
     a single row decoder (FIG. 8) coupled directly to the first pre-decoder (R1) and the second pre-decoder (R2), wherein the single row decoder receives a second segment (AX<9>) of the row address, identifies a row selection bit (MAT1 or MAT2 signal) from the second segment of the row address, and provides the row selection bit directly to 
     Lee does not specifically teach the second pre-decoder receives the row address from the first pre-decoder.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the predecoders 103 and 104 close to their respective MATs such as directly above the respective MAT, wherein address signals including AX<8:6> will be transferred from the left of FIG. 1 to the right and across/through the first predecoder 103 to reach the second predecoder 104.  The motivation to do so would have been to shorten the distance, also shorten the delay, from each predecoder to its respective MAT. 

Regarding claim 2:  Lee teaches the integrated circuit of claim 1, wherein the memory cell array is subdivided into multiple arrays including a first array (200; CELL ARRAY MAT1) and a second array (210; CELL ARRAY MAT2) that is separate from the first array, wherein the first array includes the first number of rows, and wherein the second array includes the second number of rows.

Regarding claims 3:  Lee teaches the integrated circuit of claim 1, wherein the first number of rows comprises (MAT1) the first partition as a first partition of rows (a first half) and the second partition as a second partition (a second half) of rows, and wherein the second number of rows (MAT2) comprises a third partition (a third half) of rows and 

Regarding claim 4:  Lee teaches the integrated circuit of claim 1, wherein the first number of rows comprises the first partition as a lower-half (left half) of the rows of the memory cell array, and wherein the second number of rows comprises the second partition as an upper-half (right half) of the rows of the memory cell array.

Regarding claim 5:  Lee teaches the integrated circuit of claim 1, wherein the first segment (AX<8:6>) of the row address comprises multiple parts including the first part (AX<6>) and the second part (AX<7>), and wherein the multiple row pre-decoders comprise:
     the first row pre-decoder (NOR1 and NOR2 with or without the first portion) the receives the first part (AX<6>) of the row address, decodes the first part, and provides a decoded first part (first portion of the R signals, for example R<3:0>) to the first row decoder array for selecting the first row from the first partition of the first number of rows; and
     the second row pre-decoder (I4 and I5 with or without the second portion) that receives the second part (AX<7>) of the row address, decodes the second part, and provides a decoded second part (second portion of the R signals, for example R<7:4>) to the first row decoder array for selecting the first row from the second partition of the first number of rows.



Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sachdev et al. (US 2007/0217262 A1).

Regarding claim 14:  Lee does not specifically teach the integrated circuit of claim 1, wherein the memory cell array comprises random access memory (RAM) cells.
     Sachdev (FIG. 6; [0031-37]) teaches an example of an SRAM memory also being arranged into at least one array, wherein an address is decoded using row decoder and column decoder circuitry comprising pre-decoders.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching above into the device and/or method of Lee in a manner such that the memory cell array would comprise RAM cells such as SRAM cells instead of NAND cells.  The motivation to do so would have been to apply the addressing technique to another memory type that also uses memory cells arranged in a similar fashion using an address comprising a row and column address requiring decoding as one of ordinary skill in the art recognizes.  Advantages and/or tradeoffs between SRAM and NAND are known to one of ordinary skill in the art for example SRAM has a higher performance including faster access compared to that of a NAND flash memory.


     Sachdev (FIG. 6; [0031-37]) teaches an example of an SRAM memory also being arranged into at least one array, wherein an address is decoded using row decoder and column decoder circuitry comprising pre-decoders.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching above into the device and/or method of Lee in a manner such that the memory cell array would comprise RAM cells such as SRAM cells instead of NAND cells.  The motivation to do so would have been to apply the addressing technique to another memory type that also uses memory cells arranged in a similar fashion using an address comprising a row and column address requiring decoding as one of ordinary skill in the art recognizes.  Advantages and/or tradeoffs between SRAM and NAND are known to one of ordinary skill in the art for example SRAM has a higher performance including faster access compared to that of a NAND flash memory.


Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16-19 allowed.


Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
   
     Merely claiming that a row pre-decoder is “with” multiple row pre-decoders is insufficient to overcome the prior art particularly since other pre-decoders are in FIG. 6 and/or a row decoder itself has sub pre-decoder components (circuit elements seen in FIG. 7 that at least at the bit level may be divided into separate sub pre-decoders) that each may be referred to as a row pre-decoder
     The reference of Lee (2002/01811315 A1) teaches details of the first and second pre-decoders (103, 104) along with a row decoder in FIG. 7, wherein multiple row pre-decoders are seen.  For example, the NOR1, and NOR2 may be referred to as a first row pre-decoder receiving a first part (AX<6>) of the first segment of the row address (AX<8:6>) and selects a first row from a first partition (the bit value of a2 determines which half of an array the row is selected from since R<4:7> require a2=1 and R<0-3> require a2=0 when looking at the outputs of the row decoder circuitry in the right half of FIG. 7) of the first number of rows based on the first part (AX<6>) of the first segment of the row address (AX<8:6>), and wherein a second row pre-decoder (I4 and I5) of the multiple row pre-decoders receives a second part (AX<7>) of the first segment of the row address and selects the first row from a second partition (the value of a1 
    Accordingly, an Examiner’s Amendment was proposed to move up the subject matter of the first pre-decoder comprising a first row clock decoder (from claim 6), and remove that which was amended BUT the proposal was REJECTED by Applicant.  Included in the REJECTED proposal, instead of cancelling claim 6, Examiner proposed adding the subject matter of the second pre-decoder in similar fashion to that which was claimed regarding the first pre-decoder.  Also, it was realized that the single row decoder does not send the same row selection bit to both of the first and second pre-decoder but rather they are separate decoded bits sel<0> and sel<1> (see FIG. 3A-B of Applicant’s disclosure) so this would have been corrected via the proposed Examiner’s Amendment as well.


                                                                                                                                                                                            Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827